Title: From John Adams to John Bondfield, 2 April 1780
From: Adams, John
To: Bondfield, John


     
      Dear Sir
      Paris Hotel de Valois Ruë de Richelieu April 2d. 1780
     
     I have had particular Reasons, which rendered it my Duty, to say little about my Mission to Europe, until lately, when these Reasons were all removed, by the settlements of certain Points, needless to mention.
     I am now therefore at Liberty to inform You that I have the Honor to be a Minister Plenipotentiary from the United States of America, vested with full Powers to treat and conclude with the Ambassadors and Plenipotentiaries of France, England, and all other States whom it may concern, the Great Work of Pacification.
     I took this Method, Sir, to inform You of this that You may obviate the idle and designing Reports that are propagated, at Bordeaux, I hear, as well as in other places, that America has or intends to make Peace seperately, than which nothing can be more false and injurious.
     My Embassy was not the Effect of any sudden Elevation or depression of Spirits, any sanguine Hopes or desponding Fears, arising from any Incidents in the Course of the War, prosperous or adverse, but the Result of long deliberations upon a plan of Policy, which had been more than a Year under Consideration of Congress. It was thought to be necessary to have a Minister in Europe, whose business it should be to think of Peace, to hear all propositions that should be made, tending to that great and desirable End, and empowered to enter into Conferences, Negotiations and Treaties without Loss of Time, whenever the Belligerent Powers should be disposed to them.
     In this public Character I have had the Honor to be presented to the King and Royal Family, at Versailles on the seventh day of last Month, which is the more proper to be mentioned to You, because I have recieved from the Comte de Vergennes, an Account, in a Letter of the Reason why it was not inserted in the Gazette of France, vizt. that it was the established Custom, never to insert in the Gazette the presentation neither of Ambassadors nor Ministers Plenipotentiary, which is also the Reason why the presentation of Dr. Franklin and Mr. Lee were not inserted. I can rely upon your Discreetion to make no Use of this Letter that will be hurtful to the public, or your most obedient humble Servant.
    